 Case 2:19-cv-00790-TPB-NPM Document 8 Filed 11/26/19 Page 1 of 3 PageID 89



                IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                            IN AND FOR LEE COUNTY, FLORIDA
                                     CIVIL ACTION

ROSEMARIE FLETCHER,

                Plaintiff,                                       CASE NO. 19-CA-6622
v.

ISMAEL FERNANDEZ and
LYNN MARIE STAPLES,

             Defendants.
_____________________________________/

                                               ANSWER

          COMES NOW, Defendant, LYNN MARIE STAPLES, by and through her undersigned counsel,

and answers the complaint of ROSEMARIE FLETCHER, as follows:

          1.    Admitted for jurisdictional purposes only, otherwise denied.

          2.    Without knowledge, therefore denied.

          3.    Without knowledge, therefore denied.

          4.    Denied.

          5.    Denied.

          6.    Denied.

                  COUNT I – NEGLIGENCE AGAINST ISMAEL FERNANDEZ

          7.    Defendant repeats her responses to paragraphs 1 through 6 above, as if fully set forth

herein.

          8.    Denied.

          9.    Denied.

          10.   Denied.

                 COUNT II – NEGLIGENCE AGAINST LYNN MARIE STAPLES

          11.   Defendant repeats her responses to paragraphs 1 through 10 above, as if fully set forth

herein.
 Case 2:19-cv-00790-TPB-NPM Document 8 Filed 11/26/19 Page 2 of 3 PageID 90



        12.      Denied.

        13.      Denied.

        14.      Denied.

        15.      Denied.

        16.      Denied.

        Defendant denies each and every allegation of Plaintiff’s Complaint not specifically referred to

above. Defendant demands a trial by jury.

                                       AFFIRMATIVE DEFENSES

        As and for its First Affirmative Defense, Defendant alleges that the sole and proximate cause of

the damages alleged by the Plaintiff was due to the carelessness and negligence of the Plaintiff, or in the

alternative, the carelessness and negligence of the Plaintiff contributed to the cause of the accident, such

that the negligence of all the parties, if any, should be compared.

        As and for its Second Affirmative Defense, Defendant alleges entitlement to all provisions of

Section 768.81, Florida Statutes.

        As and for its Third Affirmative Defense, Defendant alleges that Plaintiff’s damages, if any, shall

be set off to the extent of payments made to Plaintiff, or on his/her behalf, by collateral sources.

        As and for its Fourth Affirmative Defense, Defendant alleges that at the time of the accident,

Plaintiff, failed to wear an available and operational seat belt, such failure was unreasonable under the

circumstances and caused or contributed to the injuries received by the Plaintiff.

        As and for its Fifth Affirmative Defense, Defendant alleges that the Plaintiff may not recover any

damages for past or future medical expenses above that amount which was paid and accepted or which is

to be paid and accepted by Plaintiff’s healthcare providers as payment in full. Defendant is entitled to a

set-off against the Plaintiff’s medical expenses for all contractual discounts representing the difference

between the amounts billed by the Plaintiff’s medical providers and the amounts paid pursuant to the fee

schedules or the contracts between the Plaintiff’s medical providers, insurers and/or payors, as well as any
 Case 2:19-cv-00790-TPB-NPM Document 8 Filed 11/26/19 Page 3 of 3 PageID 91



other write-offs or reductions of any kind. Goble v. Frohman, 901 So. 2d 830 (Fla. 2005) and Winnans v.

Weber, 979 So. 2d 269 (Fla. 2d DCA 2007).

        As and for its Sixth Affirmative Defense, Defendant alleges Plaintiff’s damages, if any, have been

furthered or heightened by his/her failure to mitigate his/her damages.

        As and for its Seventh Affirmative Defense, Defendant alleges that Plaintiff has the burden of

proving compliance with Florida Statute §627.737, commonly referred to as "Florida’s No-Fault

Threshold" and Plaintiff must prove that Plaintiff has satisfied Florida’s no-fault threshold requirements

and, to the extent that Plaintiff is unable to meet the foregoing burden, said Statute should specifically bar

the Plaintiff from any action and/or recovery against this Defendant under the facts and circumstances of

this case.

        As and for its Eighth Affirmative Defense, Defendant alleges that in the event any named co-

defendant settles out of the case prior to trial, this Defendant alleges that they should be included on the

verdict form as a Fabre defendant based upon the allegations of negligence set forth against them in

Plaintiff’s complaint.

        I HEREBY CERTIFY that on this 19th day of November, 2019, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court using the E-Portal Filing System and a copy of

the   same    will   be   served    by    e-service   upon    the   following:    Joseph    Piomelli,   Esq.,

joe@thesalamehlawgroup.com; adrian@thesalamehlawgroup.com; ellie@thesalamehlawgroup.com.

                                                           YESLOW & KOEPPEL, P.A.
                                                           Attorneys for Defendant
                                                           1617 Hendry Street, Suite 205
                                                           Fort Myers, FL 33901
                                                           (239) 337-4343
                                                           Primary: steve@yklegal.com
                                                           Secondary: kris@yklegal.com

                                                           By:/s/ Steven G. Koeppel__________
                                                                   Steven G. Koeppel
                                                                   Florida Bar No. 602851
